Dismiss and Opinion Filed March 31, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01570-CV

      MIKE FELICE, B&A PRODUCING, AND RICHARD ENGELKE, Appellants
                                  V.
       MARK PARMAN AND INTERCONTINENTAL ENERGY, INC., Appellees

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-2773-2011

                             MEMORANDUM OPINION
                Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                Opinion by Chief Justice Wright
       Both the filing fee and the clerk’s record in this case are overdue. By postcard dated

November 12, 2013, we notified appellants the $195 filing fee was due. We directed appellants

to remit the fee within ten days. We cautioned appellants that failure to do so would result in the

dismissal of this appeal without further notice. By letter dated January 15, 2014, we informed

appellants that we had been notified by the Collin County District Clerk that the clerk’s record in

this case had been prepared but had not been filed because appellants had not paid for or made

arrangements to pay for the clerk’s record. We directed appellants to provide the Court with

written verification of payment or arrangements to pay for the clerk’s record within ten days.

We cautioned appellants that if we did not receive the required verification, we might dismiss the

appeal without further notice. To date, appellants have not paid the filing fee, provided the
required verification, or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




131570F.P05
                                                         /Carolyn Wright/
                                                         CAROLYN WRIGHT
                                                         CHIEF JUSTICE




                                                   –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

MIKE FELICE, B&A PRODUCING, AND                  On Appeal from the 401st Judicial District
RICHARD ENGELKE, Appellants                      Court, Collin County, Texas
                                                 Trial Court Cause No. 401-2773-2011.
No. 05-13-01570-CV       V.                      Opinion delivered by Chief Justice Wright.
                                                 Justices Lang-Miers and Brown
MARK PARMAN AND                                  participating.
INTERCONTINENTAL ENERGY, INC.,
Appellees

     In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
     It is ORDERED that appellees MARK PARMAN AND INTERCONTINENTAL
ENERGY, INC. recover their costs of this appeal from appellants MIKE FELICE, B&A
PRODUCING, AND RICHARD ENGELKE.


Judgment entered March 31, 2014




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                           –3–